           Case 3:19-cv-01914-SRU Document 31 Filed 08/12/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


  ESTATE OF KENNY RICHIE MARTY
  MITCHEL,                                                    No. 3:19-cv-01914 (SRU)
       Plaintiff,

           v.

  GAVIN SCOTT HAPGOOD, a/k/a SCOTT
  HAPGOOD
       Defendant.

                        CONFERENCE MEMORANDUM AND ORDER

         On August 12, 2020, I held a Rule 16 pretrial conference off the record with Steven

Seligman, Christian Sterling, and James Armentano, attorneys for the plaintiff, Estate of Kenny

Richie Marty Mitchel; and Beck Fineman, Jim Noonan, Michael Conroy, and Thomas Watson,

attorneys for the defendant, Gavin Scott Hapgood, a/k/a Scott Hapgood.

         During the conference, we discussed discovery and the procedure for addressing discovery

disputes, should any arise. I stayed discovery with the exception of limited discovery concerning

subject matter jurisdiction until resolution of the pending criminal matter in Anguilla. All parties

shall preserve all relevant electronic evidence.

         We also discussed the possibility of settling the case early. The parties indicated that they

are open to settlement. I will refer the case to a Magistrate Judge for a settlement conference. The

parties should contact Chambers if they wish to request another status conference.

         The Rule 26(f) Report is approved to the extent it is not inconsistent with the terms of this

order.
   Case 3:19-cv-01914-SRU Document 31 Filed 08/12/20 Page 2 of 2



It is so ordered.

Dated at Bridgeport this 12th day of August 2020.

                                                    /s/ STEFAN R. UNDERHILL
                                                    Stefan R. Underhill
                                                    United States District Judge




                                        2
